196 P.3d 140 (2008)
STATE of Washington, Respondent,
v.
Clayton Edward BUTSCH, Petitioner.
No. 81416-3.
Supreme Court of Washington.
November 5, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its November 5, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. Petitioner's motion to supplement is granted.
/s/ Gerry L. Alexander
Chief Justice